DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gash adjacent to the first bottom blade and the gash adjacent to the second bottom blade are partitioned by a ridgeline extending along the radial direction between the first bottom blade and the second bottom blade at the leading end portion of the end mill main body” as in lines 31-32 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1, now recites on lines 28-29 that “the first bottom blade and the second bottom blade” have different lengths.  However, since line 27 of claim 1, recites that there are “two first bottom blades” (plural) and “two second bottom blades” (plural), it is unclear if all of the two first bottom blades and all of the two second bottom blades each have different lengths or if the comparison of lengths is between the first two bottom blades (plural) and the second bottom blades (plural).  To which of the two first bottom blades and which of the two second bottom blades it is referring to?  Further clarification is needed.
Similarly, claim 1 recites on lines 30-32 the gash adjacent to “the first bottom blade” and the gash adjacent to “the second bottom blade”…”radial direction between the first bottom blade and the second bottom blade”.  Since, line 27 of claim 1 recites that there are “two first bottom blades” plural and “two second bottom blades” plural, it is unclear to which of the two first bottom blades and which of the two second bottom blades it is referring to.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azegami et al. US 2016/0303664 (hereafter--Azegami--) in view of GB 2354728 (hereafter-- GB’728--) and in further view of Okanishi et al. US 5,322,394 (hereafter--Okanishi--).
In regards to claim 1, Azegami discloses an end mill (Figure 1) comprising: an end mill main body (1); four chip discharge grooves (4, see paragraph [0047])) extending from a leading end (machining end to a trailing end (shank end) in an axial direction of the end mill main body (1); four bottom blades (9, see Figure 4A), each of which has a rake surface and a flank surface and are provided at a leading end portion in the axial direction of the end mill main body (see Figure 1) and has a spherical shape in which a rotation loci around an axis (O) have centers on the axis (see paragraph [0055]); four gashes (two 7As and two 7Bs as on Figure 4A) which are formed at the leading end portion in the axial direction of the end mill main body (as on Figure 4A) and each of which is adjacent to one of the four bottom blades (see Figure 4A, and note how each of the gashes is adjacent to one of the four bottom blades 9); and four outer peripheral blades (6) each of which has a rake surface and a flank surface, and each of which is provided along each of the chip discharge grooves (4), and in which rotation loci around the axis are convex outward (see paragraph [0055]), wherein the end mill (1) has a shape in which there are outer diameters of the outer peripheral blades (6); a curvature radius of the rotation locus of each of the outer peripheral blades is larger (at least at a portion, when comparing the bottom blades at a location closest the leading end) than a curvature radius of the rotation locus of each of the bottom blades (9); Azegami also discloses that there is a twist angle of each of the outer 

    PNG
    media_image1.png
    1014
    1127
    media_image1.png
    Greyscale

Azegami fails to disclose that the end mill has a shape in which an outer diameter of the outer peripheral blade decreases toward the leading end portion in the axial direction, such that the curvature radius of the rotation locus of the outer peripheral blade is 20 times or more and 
Nevertheless, GB’728 teaches that it is well known in the art of milling, to change the shape of the milling tool such that it has a substantially conical shape such so that the outer peripheral blades decrease toward a machining or leading portion in an axial direction. As indicated on page 6 of GB’728, a radius of curvature in a rotation locus of a bottom blade RN is of a value within a range of 2 mm to 8 mm and a radius of curvature in a rotation locus of a peripheral blade RB of a value within a range of 12 mm to 50 mm. Taking for example, when Rn is 2 mm, note that RB is 40 mm, which is between 12 mm to 50 mm, and is at least 20 times more than the curvature of radius of bottom blade RN.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Azzegami’s end mill shape such that it is conically tapering from a leading end towards a shank end, so that an outer diameter of the outer peripheral blade decreases toward the leading end portion in the axial direction; and to have the radius of curvature of the outer peripheral blade be 20 times or more and 30 times or less than the curvature radius of the rotation locus of the bottom blade; and the curvature radius of the rotation locus of the bottom blade is 0.5 mm to 3 mm; as taught by GB’728, depending on the desired machining parameters when machining different types of workpieces and difficult materials.
Azegami as modified fails to explicitly disclose that the value of the twist angle is of 40˚ or more and 50° or less, that the value of the rake angle (radial rake) is -10° or more and -5° or less, and that the web thickness is 75% or more and 85% or less.
Nevertheless, Okanishi teaches that it is well Known in the art of milling to have an end mill wherein peripheral cutting edges are disposed at a twist angle is between a range as for example 40° to 60° to disperse cutting resistance and thereby reduce the load applied to the cutting edges (see col 3, lines 49-51).  Note that Okanashi’s range overlaps the claimed range 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to provide Azegami’s twist angle to be as desired, such as of 40˚ or more and 50° or less to disperse cutting resistance and reduce machining load; to provide the rake angle to be as desired such as -10° or more and -5° or less, to cut hard materials, and to have the web thickness to be as desired, such as is 75% or more and 85% or less, such as of 80% for desired tool stiffness and cutting performance, all as taught by Okanashi, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation. In re Aller, 105 USPQ 233.
	In regards to claim 7, Azegami as modified discloses the end mill of claim 1, Azegami as modified also discloses that a portion of the end mill (of Azegami) with the four outer peripheral blades (of Azegami) and the four bottom blades (of Azegami) is oval shape (see the portion of the end mill that has the bottom blade and a portion of the outer peripheral blade on Figure 2 of Azegami, and note that the shape is oval).
Response to Arguments
Rejections based on Prior Art
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5, that the configuration of the boundary between the two gashes in the claimed invention is not described in any of Azegami, GB’728 and Okanishi.
The Examiner disagrees and points Applicant to the rejection above for details.
As explained above, base reference Azegami does indeed disclose that the gash (7A) adjacent to the first bottom blade (9A) and the gash (7B) adjacent to the second bottom blade (7B) are partitioned by a ridgeline extending along the radial direction between the first bottom blade and the second bottom blade at the leading end portion of the end mill main body.

    PNG
    media_image1.png
    1014
    1127
    media_image1.png
    Greyscale



Applicant further argues on page 5 that GB’728 fails to disclose “four bottom blades, each of which has a rake surface and a flank surface” and as such, the claimed invention is structurally distinct from the solid nose tool of GB’728.
The Examiner respectfully disagrees and points out that it appears that Applicant's arguments are against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
More specifically note that a rejection under 35 U.S.C. 103 was made over Azegami et al. US 2016/0303664 in view of GB 2354728 and in further view of Okanashi et al. US 5,322,394.  As such, it is respectfully noted that base reference Azegami is the one being modified based on the teachings of Okanashi and GB’728.  GB’728 has not been modified by either Azegami or Okanashi.
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, note that base reference Azegami is the one that has four bottom blades (9) each having a rake surface and a flank surface.
Azegami was modified based on the teachings of GB’728 to have a shape in which an outer diameter of the outer peripheral blades decreases toward the leading end portion in the axial direction, such that the curvature radius of the rotation locus of the outer peripheral blades is 20 times or more and 30 times or less than the curvature radius of the rotation locus of the bottom blade, and the curvature radius of the rotation locus of the bottom blade is 0.5 mm to 3 mm.
N is of a value within a range of 2 mm to 8 mm and a radius of curvature in a rotation locus of a peripheral blade RB of a value within a range of 12 mm to 50 mm. Taking for example, when Rn is 2 mm, note that RB is 40 mm, which is between 12 mm to 50 mm, and is at least 20 times more than the curvature of radius of bottom blade RN.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Azzegami’s end mill shape such that it is conically tapering from a leading end towards a shank end, so that an outer diameter of the outer peripheral blade decreases toward the leading end portion in the axial direction; and to have the radius of curvature of the outer peripheral blade be 20 times or more and 30 times or less than the curvature radius of the rotation locus of the bottom blade; and the curvature radius of the rotation locus of the bottom blade is 0.5 mm to 3 mm; as taught by GB’728, depending on the desired machining parameters when machining different types of workpieces and difficult materials.
Applicant further argues on pages 5 that since the combination of Azegami, GB’728 and Okanashi fails to disclose or suggest the invention now claimed, then the combination fails to establish a prima facie rejection of obviousness. 
	In accordance to the guidelines set forth on section 2142 of the MPEP, in order to successfully establish a prima facie case of obviousness, a clear articulation of the reasons(s) why the claimed invention would have been obvious in light of the prior art.  As discussed on section 9 above and section 14 below, the Examiner provided the reasons why the Applicant’s invention, related to the limitations in question, would have been obvious in light of the prior art.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as explained above base reference Azegami discloses In regards to claim 1, Azegami discloses an end mill (Figure 1) comprising: an end mill main body (1); four chip discharge grooves (4, see paragraph [0047])) extending from a leading end (machining end to a trailing end (shank end) in an axial direction of the end mill main body (1); four bottom blades (9, see Figure 4A), each of which has a rake surface and a flank surface and are provided at a leading end portion in the axial direction of the end mill main body (see Figure 1) and has a spherical shape in which a rotation loci around an axis (O) have centers on the axis (see paragraph [0055]); four gashes (two 7As and two 7Bs as on Figure 4A) which are formed at the leading end portion in the axial direction of the end mill main body (as on Figure 4A) and each of which is adjacent to one of the four bottom blades (see Figure 4A, and note how each of the gashes is adjacent to one of the four bottom blades 9); and four outer peripheral blades (6) each of which has a rake surface and a flank surface, and each of which is provided along each of the chip discharge grooves (4), and in which rotation loci around the axis are convex outward (see paragraph [0055]), wherein the end mill (1) has a shape in which there are outer diameters of the outer peripheral blades (6); a curvature radius of the rotation locus of each of the outer peripheral blades is larger (at least at a portion, when comparing the bottom blades at a location closest the leading end) than a curvature radius of the rotation locus of each of the bottom blades (9); Azegami also discloses that there is a twist angle of each of the outer peripheral 
Azegami fails to disclose that the end mill has a shape in which an outer diameter of the outer peripheral blade decreases toward the leading end portion in the axial direction, such that the curvature radius of the rotation locus of the outer peripheral blade is 20 times or more and 30 times or less than the curvature radius of the rotation locus of the bottom blade, and the curvature radius of the rotation locus of the bottom blade is 0.5 mm to 3 mm.
Nevertheless, GB’728 teaches that it is well known in the art of milling, to change the shape of the milling tool such that it has a substantially conical shape such so that the outer peripheral blades decrease toward a machining or leading portion in an axial direction. As indicated on page 6 of GB’728, a radius of curvature in a rotation locus of a bottom blade RN is of a value within a range of 2 mm to 8 mm and a radius of curvature in a rotation locus of a peripheral blade RB of a value within a range of 12 mm to 50 mm. Taking for example, when Rn is 2 mm, note that RB is 40 mm, which is between 12 mm to 50 mm, and is at least 20 times more than the curvature of radius of bottom blade RN.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Azzegami’s end mill shape such that it is conically tapering from a leading end towards a shank end, so that an outer diameter of the 
Azegami as modified fails to explicitly disclose that the value of the twist angle is of 40˚ or more and 50° or less, that the value of the rake angle (radial rake) is -10° or more and -5° or less, and that the web thickness is 75% or more and 85% or less.
Nevertheless, Okanishi teaches that it is well Known in the art of milling to have an end mill wherein peripheral cutting edges are disposed at a twist angle is between a range as for example 40° to 60° to disperse cutting resistance and thereby reduce the load applied to the cutting edges (see col 3, lines 49-51).  Note that Okanashi’s range overlaps the claimed range of 40˚ or more and 50° or less, as such, at least some of the values between Okanashi’s range meet the claimed limitation.  Additionally, Okanashi also discloses that a radial rake angle of the outer peripheral cutting edges be of -29° or more and 0° or less in order to cut hard material workpieces (see col 3, lines 40-42).  Note also that Okanashi’s radial rake angle range overlaps the claimed range of -10° or more and -5° or less, as such, at least some of the values between Okanashi’s range meet the claimed limitation.  Okanashi further teaches that it is well known in the art of milling to have a web thickness (or core diameter) in the range of 70% to 90%, about 80% to the outer diameter of the outer peripheral blade. These values will depend on the desired tool stiffness and cutting performance (see col 4, lines 4-18).  Again, note that Okanashi’s web thickness value of 80% is within the claimed range and also Okanashi’s web thickness range of 70% to 90% overlaps the claimed range of -75% or more and 85% or less, as such, at least some of the values between Okanashi’s range meet the claimed limitation

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722